REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE CFT
Conservation de la Nature et Tourisme Av. Kingabwa n°3071
Direction Inventaire et Aménagement Forestier Limete - Kinshasa

Garantie d’Approvisionnement

13/03 - Bolomba convertible

PLAN DE GESTION

COUVRANT LA PERIODE DE PREPARATION

DU PLAN D’AMENAGEMENT (4 ans)

Période 2014-2017

Date : Juillet 2013

Préparé avec l'appui de :

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues Ouest, 60 rue Henri Fabre - 34130 Mauguio Grand Montpellier, France
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12 - E-mail : frm@frm-france.com - Site intemet : www.frm-france.com

CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

SOMMAIRE

1. PRESENTATION GENERALE DE LA GARANTIE …............................................. 5

1.1. Localisation

1.2. Climat et géographie de la zone concernée
1.3. Historique des activités forestières passées
2. PROGRAMMATION DE L’AMENAGEMENT SUR LES 4 PREMIERES ANNEES .…… 9

3. PROGRAMMATION DE L'EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

3.1. Localisation des premières AAC

3.1.1. Surface utile retenue.
3.1.2. Superficie des 4 premières AAC.
3.2. Description des 4 AAC

3.2.1. Justification et localisation des 4 AAC.

3.2.2. Evaluation de la ressource exploitable

3.2.3. Contexte socio-économique

3.3. Infrastructures routières
4. DESCRIPTION DE L'EXPLOITATION FORESTIERE ET MESURES

D’ATTENUATION DES IMPACTS ENVIRONNEMENTAUX... 20

4.1. Description technique des opérations forestières

4.1.1. L'inventaire d'exploitation

4.1.2. Zones hors exploitation.

4.1.3. Réseau routier et parcs à grumes

4.1.4. Abattage contrôlé...

4.1.5. Usage des produits de traitement des bois
4.1.6. Débusquage et débardage

4.1.7. Chargement et transport.

4.1.8. Opérations post-exploitation

4.2. Mesures de réduction, d'atténuation et de compensation des
l'environnement, la faune et le contrôle des feux de brousse

4.2.1. Diamètres d'exploitation
4.2.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.
4.2.3. Réduction de l'impact sur la faune sauvage.

4.2.4. Feu de brousse et production de charbon de bois.
4.3. Diverses mesures de gestion

4.3.1. Arbres de chantier routier

4.3.2. Matérialisation de la GA et des AAC.
4.3.3. Matérialisation des zones de protection .
4.3.4. Volume transformé.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 2
CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES
4 PREMIERES ANNEES

6.1. Programme social rattaché aux populations riveraines de la Garantie : Clauses
sociales du cahier des charges provisoire.

6.2. Programme social rattaché aux travailleurs CFT et de leurs ayants-droit
6.3. Destinations des productions et mise en place des investissements industriels.
7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 3
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe

CFT Compagnie Forestière et de Transformation

GA Garantie d'Approvisionnement

DIAF Direction Inventaire et Aménagement Forestier

DME Diamètre Minimum d'Exploitabilité

EFIR Exploitation Forestière à Impact Réduit

FRM FORET RESSOURCES MANAGEMENT

FSC Forest Stewartship Council

GPS Global Positioning System (Système de positionnement par satellite)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 4
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

INTRODUCTION

Ce premier Plan de Gestion de la Garantie d’Approvisionnement 13/03 — Bolomba a été rédigé dans
le cadre du Projet d'Aménagement des concessions forestières de la CFT et ce conformément à
l'Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des contrats de
concession d'exploitation des produits forestiers et des cahiers des charges y afférent.

Ce Plan de Gestion couvre la période allant de 2014 à 2017.

Ce document a pour vocation d’être un outil de terrain au service des responsables de l'exploitation
forestière sur les 4 premières années du contrat de concession forestière.

Ce document a été élaboré conformément à :

+ L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

+ Le Guide Opérationnel ayant trait au canevas d’autorisation d'exploitation forestière anticipée et
du cahier des charges provisoire.

Le présent Plan de Gestion a également été élaboré sur la base des prescriptions contenues dans le
Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, en tenant compte du fait
que le Plan d'Aménagement de cette Garantie d’Approvisionnement est en préparation.

1. PRESENTATION GENERALE DE LA GARANTIE
1.1. LOCALISATION

La Garantie d’Approvisionnement 13/03 —Bolomba est située au Nord de la République
Démocratique du Congo sur la rive gauche du fleuve Congo. Ses limites sont fixées comme suit :

+ Au nord : À partir du confluent des rivières Lulonga et Lompoko, tracer une ligne droite jusqu'à la
rivière Isokungu en passant par le village Boso-Mouki ;

+ Au sud : A partir du village Bokanza, tracer une ligne droite jusqu’au confluent de la rivière Lofemo
et son embranchement qui prend sa source vers la source de la rivière Lokondzi; ensuite
prolonger cette ligne droite jusqu’au confluent de la rivière Botangambala et son embranchement
prenant sa source du coté de la rivière Lofemo ; prolonger encore cette ligne droite jusqu’au
confluent des rivières Ekimate et Bokofe ; de ce point rejoindre par une ligne droite le confluent
des rivières Ilkomoti et Ibali ;

+ __ A l'est: A partir du confluent des rivières Ikomoto et Ibali, rejoindre par une ligne droite la source
de la rivière Isokungu et descendre celle-ci jusqu’à son intersection avec la ligne droite tracée
depuis le confluent des rivières Lulonga et lompoko en passant par le village Boso-Mouki ;

+ A l'ouest : Le fleuve Congo, partie comprise entre le village Bokanza et la rivière Lulonga ensuite
remonter cette dernière jusqu’à la rivière Lompoko.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 5
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

Ce massif forestier s'étend entre les latitudes 0°25’ et 0°50’ Nord et les longitudes 18°20' et 19°00’ Est
(Carte 1).

Sur le plan administratif, cette Garantie d’Approvisionnement est située dans :

+ Province(s): Equateur ;
+ District(s) : Equateur ;
+ Territoire(s) : Bolomba ;

La Garantie  d’Approvisionnement  13/03-Bolomba est définie par la convention
N°013/CAB/MIN/AFF-ET/03 du 25 mars 2003 jugée convertible suivant la notification
N°4908/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre 2008. La superficie officielle selon le texte de
GA est de 70 000 ha (Annexe 1).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 6
République Démocratique du Congo

CFT Localisation de la Garantie d'Approvisionnement 13/03 -Bombole l ROUES
Société CFT SCT) MANAGEMENT

18°300"E Yo" " TE 21"300"E

Garantie d'Approvisionnement ki
13/03 - Bolomba à

21800"E

Fond de carte : UCL - Géomatics ( Louvain-la-Neuve, Belgique), République Démocratique du Congo (1 ; 2 000 000 Kinshasa, Juillet 2013
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

12. CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

En l'absence de service météorologique dans la Garantie et face au manque de données disponibles
ces 15 dernières années, nous nous basons sur les données comprises entre 1980 et 1990 et
relevées dans les stations (Figure 1) :

+de Mbandaka situé sur la rive gauche du fleuve Congo, à 80 km au sud de la Garantie ;

+ de Makanza situé sur la rive droite du fleuve Congo, à 115 km au Nord Est de la Garantie.

L'ensemble de ces données (Figure 1) montre que la Garantie bénéficie d’un climat chaud et humide.
La région connaît un climat de transition ente le type équatorial et tropicale, qui est caractérisé par
une faible saisonnalité et par une température annuelle moyenne de 25°C.

Ce climat présente une saison sèche s’étalant sur les mois de décembre à février. Une très légère
baisse des précipitations s'observe également en juin.

Le total des précipitations moyennes annuelles est élevé, de l'ordre de 1 600 à 1 700 mm/an.

Courbe de pluviométrie sur Mbandaka

al

#

Courbe de pluviométrie sur Makanza

20

150
o

Pr SOIT SISS

Figure 1 : Courbe de pluviométrie sur différents sites bordant la Garantie d'Approvisionnement

Précipitations (enmm)
8

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 8
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

La Garantie d’Approvisionnement 13/03 — Bolomba est parcourue et bordée par de nombreux cours
d’eau dont la rivière Lulonga qui assure la limite ouest de la Garantie et la rivière Ekulu qui se trouve
au Nord de la Garantie.

La zone est caractérisée par un contexte marécageux dans son ensemble, notamment en raison de la
multitude de cours d’eau drainant la Garantie. Le relief de la zone est relativement plat, le réseau
hydrographique dense individualisant de nombreux plateaux qui sont bordés par un relief plus
accentué.

1.3. HISTORIQUE DES ACTIVITES FORESTIERES PASSEES

Actuellement, la Garantie d’Approvisionnement 13/03 — Bolomba n’a fait l'objet d'aucune mise en
exploitation par la CFT.

Dans la programmation de ses activités d'exploitation sur cette Garantie, CFT prévoit l'installation d'un
chantier avec base vie au niveau du village de Bokanza à partir duquel seront évacuées les grumes à
destination de Kinshasa par la fleuve Congo.

2. PROGRAMMATION DE L'AMENAGEMENT SUR LES 4 PREMIERES ANNEES

En 2004, CFT a décidé de lancer un vaste projet d'aménagement de ses titres forestiers qui lui ont été
attribués en RDC. Cette décision s’est concrétisée en janvier 2005 par la signature d'un contrat
d'appui technique avec le bureau d'étude FORET RESSOURCES MANAGEMENT.

Les méthodes de travail employées par la Cellule Aménagement de CFT sont décrites dans :

+ le Protocole d'inventaire d'Aménagement déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts, le 18 mars 2005 ;

+ le Protocole des Etudes Socio-économiques déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts.

Ces méthodologies de travail répondent aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

+ au modèle de rapport d'inventaire d'aménagement ;

+ aux normes d'inventaire d'aménagement forestier ;

+ aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;

+ aux normes de stratification forestière ;

+ à l'attestation de conformité du plan de sondage ;

+ au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;
+ aux listes des essences forestières de la République Démocratique du Congo ;

+ au canevas et guide de réalisation des études socio-économiques.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 9
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

Au niveau de la Garantie d’Approvisionnement 13/03 — Bolomba, les différentes étapes conduites et

restant à conduire pour sa mise sous gestion durable sont les suivantes :

+ Dépôt auprès de l'Administration forestière du présent Plan de Gestion, prévu pour 2013 ;

+ Dépôt du Plan de Sondage de l’Inventaire d'Aménagement auprès de l'Administration forestière,
prévue en 2015 ;

+ Réalisation des diagnostics socio-économiques sur la zone d'emprise, prévue en 2015 - 2016 ;

+ Réalisation de l'inventaire d'aménagement forestier, prévue en 2015 — 2016;

+ Réalisation de travaux cartographiques à travers la constitution d'une base de données
cartographiques sous SIG, entre 2005 et 2017 ;

+ Dépôt des rapports techniques auprès de l'Administration forestière (rapports d'inventaire
d'aménagement et d'étude socio-économique), prévu pour 2017 ;

+ Préparation et dépôt du Plan d'Aménagement auprès de l'Administration forestière en 2017 pour
une mise en œuvre début 2018 ;

+ Mise en œuvre du Plan d'Aménagement dès son approbation : préparation et mise en œuvre des
documents de gestion (Plans de Gestion et Plans Annuels d’'Opération), signature et mise en
œuvre des accords constituant la clause sociale du cahier des charges.

3. PROGRAMMATION DE L’EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

3.1. LOCALISATION DES PREMIERES AAC

Ce Plan de Gestion a été préparé pour 4 ans comme prévu par les dispositions réglementaires
(cf. Introduction) et couvre la période allant de 2014 à 2017.

L'entrée en vigueur du Plan d'Aménagement est prévue pour début 2018. Il définira notamment les
Blocs d'Aménagement Quinquennaux en tenant compte des superficies exploitées d'ici là et de
l'analyse des études techniques. Le premier Bloc d'Aménagement Quinquennal couvrira la période
2018 — 2022 et sera alors associé à la signature d’une nouvelle clause sociale couvrant cette même
période de 5 ans.

3.1.1. Surface utile retenue

Dans l'attente de l'approbation du Plan d'Aménagement fixant la surface utile de ce titre forestier
(série de production ligneuse), la surface utile retenue pour le découpage des 4 premières AAC
résulte de la pré-stratification établie en 2006 par FRM, validée par le SPIAF en avril 2006 et
confirmée par la DIAF en août 2011.

La Carte 2 présente la pré-stratification de l'occupation du sol sur la Garantie d'Approvisionnement
13/03 —- Bolomba. Cette carte est rattachée au Tableau 1 qui présente les résultats de la pré-
stratification sur cette Garantie.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 10
CFT

Garantie d'Approvisionnement 13/03 - Bolomba

Juillet 2013

RDC

La surface retenue pour le calcul de la superficie des AAC est de 53 700 hectares, c'est-à-dire la
superficie de forêts de terre ferme hors zones à Limbali. En effet, les forêts à Limbali étant des

peuplements quasiment monospécifiques,

« productives ».

Tableau 1 : Résultats de la pré-stratification de la Garantie 13/03 - Bolomba

ces surfaces n'ont pas été considérées comme

Code Stratification Surface Pourcentage

(ha) %

For Forêt dense de terre ferme 53 700 33,2%

FLi Forêt dense à Limbali (Gilbertiodendron dewevrei) 13 167 8,1%

Total superficie de terre ferme 66 867 41,3%

Ant Zone anthropisée 15 287 9,4%

Mar Forêt marécageuse 79 530 49,1%

Sav Savane 161 0,1

Total 161 845 100,0%

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 11
République Démocratique du Congo
CFT Stratification préliminaire de l'occupation du sol
Garantie d'Approvisionnement CFT 13/03 - Bolomba

FORET
RESSOURCES
} MANAGEMENT

_Boso-Mouki
re T

18°500"€

Æ village

Réseau routier

AN Route nationale

SN Sentier

/N/ Réseau hydrographique

Stratification préliminaire

de l'occupation du sol
Forêt de terre ferme
Forêt à limbali

Eei Forêt marécageuse
Savane

Zone anthropisée

CL] Limite de la garantie

18°200"E
Source : Images landsat 180/59 du 20/07/1986, du 23/11/2000 et 180/60 du 11/12/1986, du /06/08/2001

18*500"€
Kinshasa, Juillet 2013

CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

3.1.2. Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d'autorisation d'exploitation forestière anticipée et du Cahier des
Charges provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser annuellement
1/25" de la superficie totale de la forêt productive, soit 2 148 ha de surface utile (sans Limbali).

Les superficies de l'AAC 1 est très légèrement supérieures à cette valeur (de 49 ha), cette petite
surface excédentaire résulte de la délimitation des AAC qui s’est appuyée sur :

+ la planification des blocs de prospection et ce de façon à ne pas les tronquer ;

+ des limites naturelles de façon à ne pas laisser de petites superficies enclavées hors des AAC.

Le principe du découpage de ces AAC s’est basé sur les prescriptions du Guide Opérationnel
définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage
des AAC au sein des Blocs d'Aménagement Quinquennaux tels qu'ils seront définis dans le Plan
d'Aménagement. Les principes de découpage sont les suivants :

+ le découpage s’est appuyé autant que possible sur des limites naturelles ou humaines :
principalement des rivières ou des routes. Quand il était impossible de s'appuyer sur des limites
naturelles, le découpage s’est effectué par le biais de lignes droites afin de faciliter la
matérialisation sur le terrain ;

+ le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. Cependant, la
superficie prise en compte pour le dimensionnement de l’'AAC correspond à la superficie utile
(hors Limbali) ;

+ un écart de 5 % a été toléré entre la superficie utile de la plus grande et de la plus petite des AAC.

3.2. DESCRIPTION DES 4 AAC

3.2.1. Justification et localisation des 4 AAC

Sur la Garantie d’Approvisionnement 13/03 — Bolomba, les AAC sont situées à l'Ouest de la Garantie,
le long de la rivière Lulonga, affluent du Fleuve Congo et le long du réseau routier reliant les villages

de Bokanza et de Boso Moki.

Le positionnement de l'ensemble des AAC dans cette zone répond à une logique d'exploitation.
Comme évoqué au & 1.3, la valorisation de cette Garantie est prévue à travers la mise en place d’un
chantier forestier qui sera implanté au niveau du village de Bokanza. Jusqu'au chantier d'exploitation,
l'évacuation des productions se fera par le biais du réseau routier déjà existant (réhabilitation de
tronçon de route nationale) et l'ouverture de route d'exploitation au sein des AAC. L'évacuation des

productions se fera ensuite par le Fleuve Congo jusqu’à Kinshasa.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 13
République Démocratique du Congo
CFT Carte prévisionnelle d'exploitation 2014 - 2017
Garantie d'Approvisionnement CFT 13/03 - Bolomba

! FORET
* RESSOURCES
: MANAGEMENT

18"100"E 18200"

© Point remarquable de limite d'AAC
H village
Réseau routier
AN Route nationale
N°7 Projet routier
J'\Ns! Sentier
/NJ Réseau hydrographique
Stratification préliminaire
de l'occupation du sol
Forêt de terre ferme
Forêt à limbali
| Forêt marécageuse
Savane

Zone anthropisée
CL] Limite d'aac
CT Limite de la garantie

18*500"€
Kinshasa, Juillet 2013

Source : Images landsat 180/59 du 20/07/1986, du 23/11/2000 et 180/60 du 11/12/1986, du /06/08/2001
CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

Le Tableau 2 donne les superficies des AAC.

Tableau 2 : Superficies des 4 Assiettes Annuelles de Coupe

Superficie Superficie Superficie so
AAC du ire non productive productive pate théorique
délimité (ha) ha) ha)
1 8 683 6 486 2197 01/01/2014
2 5 863 3734 2 129 01/01/2015
3 3 985 1871 2114 01/01/2016
4 5 138 2 990 2148 01/01/2017
Somme 23 669 15 081 8 588
Moyenne 5917 3770 2147

Conformément au Guide Opérationnel ayant pour trait le canevas du plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

Ecart = ((Sg-Sp)/Sp) x 100 Avec: Sjg: superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Les résultats obtenus pour les 4 assiettes annuelles de coupe donnent un écart de :
((2197 —-2 114)/2 114) x 100 = 3,9 % ce qui est inférieur à la tolérance de 5%.

La Carte 3 localise les 4 AAC sur la Garantie. Le Tableau 3 donne les coordonnées GPS de quelques
points remarquables permettant de délimiter les 4 AAC en l'absence de limite naturelle ($ 3.1.2). Il est
à noter que les coordonnées réelles pourront légèrement différer pour s'adapter aux limites des blocs
délimités sur le terrain.

Tableau 3 : Points remarquables permettant la délimitation des 4 AAC

N° Degrés décimaux X (longitude) Y (latitude)
point X Y Deg Min Sec Deg Min Sec
1 18,42114 | 0,71389 18 25 16,09 0 42 50,01
2 18,44620 | 0,69285 18 26 46,30 0 41 34,27
3 18,38379 | 0,64314 18 23 1,65 0 38 35,32
4 18,38273 | 0,64002 18 22 57,83 0 38 24,09
5 18,39272 | 0,63420 18 23 33,78 0 38 3,10
6 18,40939 | 0,62447 18 24 33,80 0 37 28,08
7 18,44620 | 0,67757 18 26 46,33 0 40 39,26
8 18,48337 | 0,67760 18 29 0,15 0 40 39,34
9 18,48338 | 0,67062 18 29 0,16 0 40 14,25
10 18,50803 | 0,67817 18 30 28,90 0 40 41,40
11 18,52265 | 0,66314 18 31 21,54 0 39 47,29
12 18,52265 | 0,65739 18 31 21,55 0 39 26,61
13 18,53671 | 0,60540 18 32 12,17 0 36 19,43
14 18,53670 | 0,63263 18 32 12,13 0 37 57,48

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 15
CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC

Juillet 2013

N° Degrés décimaux X (longitude) Y (latitude)

point X Y Deg Min Sec Deg Min Sec
15 18,56068 | 0,63362 18 33 38,44 0 38 1,02
16 18,56725 | 0,63356 18 34 2,12 0 38 0,81
17 18,59831 | 0,65442 18 35 53,92 0 39 15,91
18 18,59349 | 0,65426 18 35 36,56 0 39 15,34
19 18,58596 | 0,65941 18 35 9,46 0 39 33,89
20 18,57868 | 0,65941 18 34 43,23 0 39 33,87
21 18,50248 | 0,75005 18 30 8,92 0 45 0,17
22 18,40492 | 0,66157 18 24 17,73 0 39 41,65

En théorie, une AAC est ouverte et fermée chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux ans.

Chaque assiette annuelle de coupe ne sera donc ouverte à l'exploitation qu’une seule fois pendant la
durée de la rotation. L'exploitation pourra cependant se poursuivre pour le compte de l’année qui suit
immédiatement. Dans tous les cas, une assiette annuelle de coupe sera définitivement fermée deux
ans après sa date d'ouverture.

3.2.2. Evaluation de la ressource exploitable

En l'absence d'inventaire d'exploitation ou d'inventaire d'aménagement, l'évaluation de la ressource
disponible sur les AAC s’est basée sur les données ayant servi à l'établissement des demandes de
conversion; à savoir les inventaires SPIAF sur la concession ou sur des zones proches.

L'évaluation de la ressource exploitable sur chaque AAC a été effectuée sur base :

+ de la sélection d’un groupe d’essences acceptées par le marché ces dernières années ;

+ de l'application d'un coefficient de prélèvement de 60% correspondant aux pratiques
d'exploitation CFT (diamètre d'exploitation, qualité des tiges).

La Figure 2 décrit le cheminement utilisé pour l’évaluation de la ressource exploitable sur chaque
AAC. Le Tableau 4 présente par essence l'évaluation du potentiel exploitable sur les 4 AAC.

Les volumes annoncés ici ne sont donnés qu'à titre indicatif et ce afin de planifier les opérations et
d’asseoir une estimation des montants disponibles pour le fond de développement de la clause
sociale. Ces volumes seront ajustés au fur et à mesure de la mise en œuvre du Plan de Gestion en
fonction des mesures de gestion (diamètres d'exploitation, respects des règles EFIR..), mais
également de la demande et des cours du marché (augmentation où diminution de la production d’une
essence, valorisation d’autres essences.….).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 16
CFT Garantie d'Approvisionnement 13/03 - Bolomba

Juillet 2013

RDC

Méthode de calcul des volumes des AAC devant abonder les fonds de développement

Etapes Outils ou méthodes Application
Bolomba: 13/03
Tenesten de eau ae = + Document DE =+----- À SIT00hecres
Ÿ
Détermination dela suriace desaaC _---- arc utile enrespadante de © I 2iasha

rt maximal de 5% entre la plus

conversion; à savoir les inventaires SPLAF sur
la concession ou sur des zones proches. Sur
ces chiffres nous avons appliqué un
coefficient de prélévement de G0*6 sur les

petite ete luc grande
Accessibilité par le fleuve Congo
Panne ere Ang depot ----- fa L1S7hocares
faaez Li hectares
Jancs Zuaherires
faaca TB hectares
M
Détermination du volume des ARC Enraiencedinventire d'enploitionou faacz TS
Entonction des nventares 'exploNatD rinventare d'aménagement ontété | __ Le 6286 mi
en fonction des inventaire d'aménageme utiisées le sonné ayant servi à Pacs TS
ou en fonction des inventaires SPIAF. = - = - [l'établissement des demandes de [aaca 6446 m3

Figure 2 : Méthode de calcul des volumes des AAC devant abonder les fonds de développement
des clauses sociales

Tableau 4 : Evaluation par essence de la ressource exploitable sur les 4 premières AAC

aac | AAC | aac | aac | Surface
Volume net m3/ha 1 2 3 4 totale en
Volume (application du ha
ESSENCE m3/ha coefficient de 2197 2129 2114 | 2148 8 588
prélèvement de ha ha ha ha ha
60%) Volume Volume Volume Volume | Volume
m m m m m
ACAJOU 0,30 0,18 395 383 381 387 1 546
AFRORMOSIA - - - - - - -
AKO = = = = = =
ANINGRE = = = = = =.
BOMANGA = = = = = =.
BOSEKI = = = 2 2 =
BOSSE CLAIR 0,20 0,12 264 255 254 258 1031
BOSSE FONCE = = = = = =
BUBINGA/EBANA = = = = 2 2
DIBETOU 0,40 0,24 527 511 507 516 2061
DIVIDA = = = 2 2 =
ETIMOE - - - - - -

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 17
CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC
Juillet 2013
aac | AAC | aac | aac | Surface
Volume net m3/ha 1 2 3 4 totale en
Volume (application du ha
ESSENCE m3/ha coefficient de 2197 2129 2114 | 2148 8 588
prélèvement de ha ha ha ha ha
60%) Volume | Volume | Volume | Volume | Volume
m° m° m° m° m°
ILOMBA - - - - - -
IROKO - - - - - - -
KOSIPO - - - - - - -
KUMBI - - - - - -
LATI - - - - - -
LONGHI BLANC 0,20 0,12 264 255 254 258 1031
MOABI - - - - - -
MUKULUNGU - - - - - -
NIOVE - - - - - - -
PADOUK 0,80 0,48 1055 1 022 1015 1031 4122
SAPELLI 1,20 0,72 1 582 1533 1 522 1547 6183
SIPO - - - - - -
TALI - - - - - -
TCHITOLA - - - - - - -
TIAMA - - - - - - -
TOLA 1,90 1,14 2505 | 2427 | 2410 | 2449 | 9790
WENGE - - - - - -
Totaux 4,70 3,00 6 592 6386 | 6343 6 446 25 764

3.2.3. Contexte socio-économique

Aucune étude socio-économique n’a été faite récemment. Afin de connaître la réalité sociale de la

région, de caractériser l'économie ainsi que les activités génératrices de revenus locaux et d’avoir une
base solide pour renforcer les liens et l'insertion de la société dans le contexte local, CFT devra mener
une étude socio-économique dans le cadre de la préparation du Plan d'Aménagement de cette
Garantie. Cette étude permettra de :

+ faire un recensement complet de la population ;

+ étudier les interactions entre cette population et la forêt afin de prévenir un éventuel impact négatif
de l'exploitation sur les ressources valorisées par la population, et de proposer des mesures de

gestion durable des ressources forestières valorisées localement ;

+ évaluer les besoins des populations en matière d'infrastructures et de services publics, en
préparation de la négociation régulière des accords constituants les Clauses Sociales des Cahiers
des Charges des différentes concessions ;

+ connaître les pratiques culturales (nombre d'hectares défrichés annuellement par foyer, quantité

et type de bois récolté par foyer.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017)

page 18
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

Dans l'attente de ces données de terrain, l'identification des communautés locales concernées par la

localisation des quatre premières AAC s’est basée sur :

+ les informations contenues dans l'Atlas de l’organisation administrative de la République
Démocratique du Congo, CEPAS, 2005 (Annexe 2) ;

+ les réunions de concertation avec les populations locales en pré
Clause Sociale du Cahier des Charges provisoire de ce titre forestier.

ion de la signature de la

La Garantie d’Approvisionnement 13/03 - Bolomba se situe sur le territoire coutumier de 2
Groupements :
+ le Groupement Eleku, pour la partie Ouest de la Garantie;

+ le Groupement Monzenga, pour la partie Est de la Garantie.

Cependant, les surfaces couvertes par les 4 premières AAC du présent Plan de Gestion ne sont
localisées que sur le territoire coutumier du Groupement Eleku. De ce fait, un seul accord de Clause
sociale sera signé pour l'ensemble des AAC (signature prévue pour le mois d'octobre 2013).

La carte située en Annexe 4 de la Clause sociale localise les AAC et les territoires coutumiers au sein

de la Garantie d’Approvisionnement. Ce travail a permis de :

+ pouvoir affecter au Groupement Eleku ce qui lui est dû au titre du fonds de développement ;

+ établir, en fonction des données d'inventaire SPIAF, les recettes des fonds de développement
pour les quatre premières AAC et de les affecter au Groupement concerné ;

+ _ négocier et signer une clause sociale avec le Groupement Eleku.

Le territoire couvert par le Groupement Eleku s’intègrent totalement dans l'organisation administrative
suivante :

+ Province de l’Equateur ;

+ District de l'Equateur ;

+ Territoire de Bolomba.

3.3. INFRASTRUCTURES ROUTIERES

L'implantation des routes d'exploitation et des ouvrages d'art (de type pont et digue) ont été planifiés à
partir des cartes hydrographiques et topographiques. Les routes secondaires et les parcs à grumes
seront construits sur la base des cartes de prospection plusieurs mois avant le début des activités
d'exploitation afin de permettre la stabilisation des matériaux.

Le tracé prévisionnel des routes principales d'exploitation pour les quatre années du présent Plan de
Gestion est présenté par la Carte 3 et représente près de 50 km. La mise en exploitation des 4
premières AAC nécessitera également la réouverture de certaines infrastructures routières déjà
existantes sur la Garantie.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 19
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

4. DESCRIPTION DE L'EXPLOITATION FORESTIERE ET MESURES
D’ATTENUATION DES IMPACTS ENVIRONNEMENTAUX

4.1. DESCRIPTION TECHNIQUE DES OPERATIONS FORESTIERES

CFT a mis en place toutes les procédures et moyens nécessaires afin de conduire l'exploitation selon
les techniques d'Exploitation Forestière à Impact Réduit (EFIR) particulièrement dans les domaines
suivants :

+ l'inventaire d'exploitation ;

+ les zones hors exploitation ;

+ le réseau routier et les parcs à grumes ;
+ l'abattage contrôlé ;

+ le débusquage et le débardage ;

+ le chargement et le transport du bois ;

+ les opérations post-exploitation.

4.1.1. L'’inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel ayant trait aux normes d'inventaire d'exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation ressortiront
en 3 types :

+ les arbres d'avenir: Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les
rotations ultérieures. Ils sont donc à protéger afin que ce potentiel puisse se reconstituer. Ces
arbres seront marqués d’un « Q ».

+ les arbres patrimoniaux : Les études sociales effectuées par les équipes socio-économiques
identifieront les éventuels arbres patrimoniaux. Ces arbres sont de grande importance sociale
pour les populations riveraines et par conséquent à protéger. Ils seront marqués d’un « P ».

+ les semenciers : Sur l'ensemble des tiges exploitables numérotées lors des inventaires
d'exploitation, certaines seront identifiées et préservées pour jouer le rôle de semenciers. Ils
porteront un numéro de prospection, mais seront marqués d’un « P » lors du pistage.

Les différents documents cartographiques établis suite aux données collectées par l'inventaire
d'exploitation sont :

+ le plan de prospection ;
+ la carte de prospection ;
+ la carte des tiges exploitables ;

+ la carte des tiges laissées comme semenciers.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 20
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

JP | AVA

Arbre refusé

Tige d'avenir | ° (mauvaise qualité)
£ u Arbre à protéger

Figure 3 : Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : Normes d'inventaire d’exploitation, juillet 2007)

4.1.2. Zones hors exploitation

Certaines zones de la superficie utile sont plus sensibles que d'autres à une mise en exploitation. Afin
de les protéger, leur exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre
de réduire l'impact sur les populations riveraines, la ressource et l'environnement.

Les zones à exclure sont les suivantes :

+ zones non exploitables : Zones marécageuses, zones à forte pente (pente supérieure où égale à
30 %) et zones de rochers ;

+ zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

+ zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles. ;

+ zones sensibles, c’est-à-dire en bordure des cours d’eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

o largeur < 10m: 50 m sur chaque rive ;

o  ravines : 10 m de chaque côté ;

o ruisseaux ou marigots : 20 m de chaque côté ;

o  marécages : 10 m à partir de la limite ;
o tête de source : 150 m autour.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 21
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

4.

Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :

+ évitant les zones « pauvres » en tiges à exploiter ;

+ contournant les zones de forte pente, marécageuses, sensibles. ;

+ limitant autant que possible la surface des parcs à grumes ;
+ respectant une déforestation maximum de 30 m pour les routes et leur emprise ;
+ _ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains ;

+ construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d’eau ;

+ préservant les arbres d'avenir et patrimoniaux dans la planification.

S'il s'avérait que les voies d'évacuation ouvertes par la CFT croisent une voie publique, CFT est tenue
de maintenir les croisements en parfait état de viabilité et de visibilité.

4.

Abattage contrôlé

Depuis 2007, CFT a assuré plusieurs formations aux techniques d’'abattage contrôlé permettant de
minimiser au maximum les impacts causés par la chute des arbres et de maximiser le volume de bois
par un bon tronçonnage de l'arbre abattu. Cette démarche s'inscrit dans un cadre de formation
continue de son personnel à travers des sessions annuelles d'actualisation et de remise à niveau. Ces
formations ont veillé à l'application et au respect des mesures de sécurité : matériel en bon état, port
des équipements de sécurité, respect des règles.

4.1.5. Usage des produits de traitement des bois

CFT a élaboré une fiche technique de traitement des bois. Cette fiche technique décrit point par point
les règles d'application des produits de traitement conformément aux lois et règlements en vigueur,
afin d'éviter la pollution des eaux, du sol, de la flore et de la microfaune.

4.1.6. Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes existe
tant sur le sol que sur le peuplement résiduel.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 22
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC

Juillet 2013

Ces impacts inévitables seront néanmoins réduits en :

+

réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

évitant les arbres à protéger ;

limitant au minimum les franchissements de cours d’eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes, perpendiculaire à la berge, passage par un lit rocheux.

limitant l’utilisation des bulldozers au débusquage ou débusquage prolongé et même en
choisissant d’autres moyens d'extraction en cas de pente forte ;

utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Piste principale

Piste principale
Piste secondaire PER «

\
« Piste secondaire

s è&---..

Parc Parc

Figure 4: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes
d'inventaire d’exploitation (Source : Normes d'inventaire d’exploitation, juillet
2007)

4.1.7. Chargement et transport

Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et

transport illégal de viande de brousse), les mesures suivantes seront appliquées :

+

+

charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

évacuer les bois des parcs à grumes dans un délai n’excédant pas deux mois, en donnant priorité
aux essences susceptibles d’être attaquées par les insectes ou les champignons ;

respecter les limitations de vitesse établies et figurant dans la procédure de transport ;
ne jamais transporter d’autres passagers avec les grumiers ;
interdire le transport de viande de brousse ;

Interdire la présence de toutes armes à feu à bord des véhicules.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 23
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

4.1.8. Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute
atteinte supplémentaire à l’environnement lors de la période de la rotation, des opérations seront
conduites après l'exploitation dont :

+ la réhabilitation des parcs à grumes ;

+ le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;

+ la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La
fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

4.2. MESURES DE REDUCTION, D’ATTENUATION ET DE COMPENSATION DES
IMPACTS SUR L'ENVIRONNEMENT, LA FAUNE ET LE CONTROLE DES FEUX DE
BROUSSE

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), CFT a jugé indispensable de mettre en place les
mesures suivantes :

4.2.1. Diamètres d'exploitation

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette Garantie, CFT
respectera les diamètres d'abattage (Diamètres Minimum d'Exploitation) tels que définis dans le
Guide Opérationnel « Liste des essences forestières de la République Démocratique du Congo ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

4.2.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d’eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

4.2.3. Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s’agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d'origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
CFT a informé son personnel de cette interdiction passible, en cas d'infraction, de sanctions.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 24
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

Afin de lutter contre le braconnage, les communautés locales et les peuples autochtones en
association, avec la CFT, s'engagent à travers l’article 16 de la clause sociale à collaborer dans la
lutte contre le braconnage et l'exploitation illégale et à sensibiliser ses membres à cette fin.

4.2.4. Feu de brousse et production de charbon de bois

Afin de lutter contre le feu de brousse, il est apparu indispensable d'associer les populations
riveraines à cette problématique. A cet effet, dans l’article 17 de la clause sociale, les communautés
locales et les peuples autochtones s'engagent à collaborer en toutes circonstances avec la CFT pour
maîtriser tout incendie survenu à l'intérieur de la forêt concédée ou dans une zone herbeuse attenante
à la susdite forêt.

Dans le cadre de la collecte de bois de chauffe et de la production de charbon de bois, l'annexe 12 de
la clause sociale fixe les règles de prélèvement de bois par la communauté locale.

4.3. DIVERSES MESURES DE GESTION

4.3.1. Arbres de chantier routier

CFT procédera à l'abattage de tous les arbres dont l'évacuation est jugée nécessaire lors des travaux
du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n’ont pas été commercialisés.

4.3.2. Matérialisation de la GA et des AAC
Lorsqu'il n'existe pas de limites naturelles, CFT matérialisera les limites de la Garantie et de chaque
Assiette Annuelle de Coupe. La matérialisation de ces limites pourra se faire par l’utilisation :
+ des layons ouverts pour délimiter les parcelles d'inventaire d'exploitation ;

+ de la matérialisation des limites des zones de protection ($ 4.3.3). L'utilisation de ces limites
permettra d'éviter l'impact d’une ouverture de layon de démarcation située au sein d'une zone
marécageuse par exemple.

4.3.3. Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d’eau ou les zones marécageuses seront délimitées
par un marquage à la peinture.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 25
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

4.3.4. Volume transformé

Dans l'attente des résultats d’une étude de faisabilité permettant de fixer le dimensionnement et
l'implantation d'une unité de transformation pour la valorisation des grumes produites sur une partie
de ces titres forestiers (données d'inventaire d'aménagement), un accord de partenariat est
actuellement en cours de négociation entre CFT et la société SODEFOR. Cet accord prévoit d'assurer
la transformation des grumes issues de la Garantie d’Approvisionnement 13/03 — Bolomba dans
l'unité de transformation SODEFOR implantée à Kinshasa.

L'implantation d’une scie mobile est quant à elle prévue au niveau du chantier d'exploitation sur la
Garantie d'Approvisionnement 13/03 — Bolomba afin de produire les débités nécessaires aux besoins
propres du chantier ainsi que ceux nécessaires à la réalisation des infrastructures socio-économiques
prévues dans le cadre des accords constituant la clause sociale du contrat de concession.

5. VERS LA GESTION DURABLE DES ACTIVITES DE CFT

Pour ses activités sur ses titres forestiers, la politique de CFT cible une gestion durable des
ressources forestières en s’impliquant dans une application stricte des textes de lois, l'amélioration
continue des pratiques et une intégration dans le tissu socio-économique local.

La CFT ne cherche pas à moyen terme à obtenir un certificat de gestion forestière durable, car elle
préfère se consacrer à la mise sous aménagement de ses titres forestiers.

Toutefois, Un programme de mise en œuvre de techniques d'Exploitation Forestière à Impact Réduit
sera initié.

6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES
4 PREMIERES ANNEES

6.1. PROGRAMME SOCIAL RATTACHE AUX POPULATIONS RIVERAINES DE LA
GARANTIE : CLAUSE SOCIALE DU CAHIER DES CHARGES PROVISOIRE

La clause sociale du Cahier des Charges provisoire de cette Garantie, qui sera signée avec le
Groupement Eleku (signature prévue fin octobre 2013), fixent les modalités de réalisation des
infrastructures socio-économiques à réaliser sur la période couverte par le Plan de Gestion (2014 —
2017).

Conformément aux dispositions de l'arrêté ministériel N°023CAB/MIN/ECN-T/28/JEB/10, pour le
financement de la réalisation de ces infrastructures socio-économiques, un «Fonds de
Développement » a été crée et est alimenté par le concessionnaire forestier sur base d'une ristourne
par mètre cube de bois d'œuvre prélevé dans la concession forestière. D’autres facilités bancaires
n'étant pas disponibles, ce « Fonds de Développement » est consigné auprès du concessionnaire
forestier, qui rend sa ressource financière accessible en fonction des besoins générés par la

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 26
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

réalisation des infrastructures socio-économiques. Le montant de cette ristourne varie en fonction du
classement de l'essence concernée de 2 à 5 US $ / m°. Afin de permettre le démarrage immédiat des
travaux, CFT mettra à disposition un préfinancement, correspondant à 10 % des recettes estimées sur
le fonds de développement généré par les 4 AAC.

La mise en œuvre de la clause sociale impliquera la création :

+ d'un Comité de Gestion, composé des parties prenantes (membre de la communauté locale,
représentant de l’entreprise et représentant de la société en qualité d'observateur), qui gère le
«Fonds de Développement » en fonction des réalisations socio-économiques planifiées dans le
cadre de la clause sociale ;

+ d'un Comité de Suivi, composé des parties prenantes et présidé par l’Administrateur du Territoire
ou son délégué, qui assure le suivi de la mise en œuvre de la clause sociale.

Les Tableau 5 et 6 résument les principaux engagements qui seront pris dans la clause sociale :
+ montant de la ristourne accordée par mètre cube en fonction de l'essence ;

+ montants annuels prévisionnels à verser au fonds de développement inscrit dans la clause
sociale.

La liste des réalisations socio-économiques identifiées par le Groupement Eleku sera inscrite dans
l'accord de clause sociale qui sera signé.

Tableau 5 : Montant de la ristourne accordée par mètre cube en fonction de l'essence dans la
clause sociale

Essence Prix unitaire négoc.
(Classes de la DIAF) ave Nes ns
Classe |
Classe Il 3
Classe Il 2
Classe IV 2
Classe V 5

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 27
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

Tableau 6 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Eleku

AAC 1 AAC 2 AAC 3 AAC 4

Classe [Nom commercial Volume| Recettes] Volume | Recettes] Volume| Recettes] Volume| Recettes] 4. (ha)
ha | SUSD | ha | SUSD | ha | susD SUSD

Moyenne 4,00  parm3

6.2. PROGRAMME SOCIAL RATTACHE AUX TRAVAILLEURS CFT ET DE LEURS
AYANTS-DROIT

Actuellement, CFT est en train de prendre les dispositions pour valoriser la Garantie
d’Approvisionnement 13/03 - Bolomba ($ Erreur ! Source du renvoi introuvable.). La base vie
devra répondre à des mesures spécifiques qui porteront sur :

Les conditions de vie des ayants droit CFT à travers les points suivants :

+ la santé : mesures liées à la fourniture d’un suivi médical et de soins de santé primaire par une
équipe professionnelle, dans des locaux équipés et adaptés : construction d'infrastructures de
santé, approvisionnement en produits pharmaceutiques, mise à disposition de personnel
médical, .

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 28
CFT Garantie d’Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

+ l'éducation de base : mesures liées à la scolarisation, par des enseignants qualifiés dans des
locaux adaptés, des enfants des travailleurs dans la base vie: construction d'infrastructures
scolaires, mise à disposition de personnel enseignant, .… ;

+ la sécurité alimentaire : mesures liées à l’approvisionnement de la base-vie et des campements
temporaires en forêt en produits alimentaires permettant une nutrition saine, équilibrée et
adaptée : appui auprès de communautés locales pour l'organisation des filières et pour
l’approvisionnement de la base-vie, sensibilisation des employés et de leurs ayants droit sur
l'importance d’un régime alimentaire équilibré,

+ l'habitat et l'hygiène : mesures liées à la qualité de l'habitat, à l'hygiène, à la prévention sanitaire
et à la sécurité dans la base vie: construction d’une base-vie en matériaux durables,
aménagement de sources pour permettre l'accès à l'eau potable, …

Les conditions de travail des employés CFT à travers les points suivants :

+ le plan d'embauche et de formation professionnelle : mesures liées à la formation et à la
valorisation des parcours professionnels du personnel permanent CFT (élaboration d’un plan
d'embauche, mise en place de procédures d'évaluation des compétences professionnelles des
travailleurs, élaboration d’un plan de formation, élaboration de procédures de travail et diffusion
des fiches de postes.) ;

+ la sécurité et les conditions de travail : mesures de sécurité liées à l’activité professionnelle
des salariés CFT (inscription des règles de sécurité dans les procédures de travail, fourniture des
équipements de sécurité à l’ensemble des travailleurs, mise en place d'un système de suivi des
accidents du travail, mise à niveau du parc automobile en matière de sécurité...) ;

+ le développement socioculturel : mesures liées au développement socioculturel et à l'accès à
l'information des travailleurs, palliant au déficit socioculturel en raison de l'isolement relatif de la
base vie : développement des activités socioculturelles en fonction de la demande, fourniture
d'équipements de base, organisation de rencontres avec les associations sportives villageoises
environnantes...

Dans le cadre de la préparation du Plan d'Aménagement, l'ensemble de ce volet social fera l’objet de
préconisations dont le but visera à améliorer les conditions actuelles de travail et de vie des
travailleurs CFT et de leurs ayants droit.

6.3. DESTINATIONS DES PRODUCTIONS ET MISE EN PLACE DES
INVESTISSEMENTS INDUSTRIELS

Ainsi qu’expliqué au paragraphe $ 4.3.4, la stratégie de valorisation des grumes issues de la Garantie
d’Approvisionnement 13/03 passe par la concrétisation de l’accord de partenariat avec la société de
SODEFOR en attendant que les résultats de l'étude de faisabilité (basés sur les résultats de
l'inventaire d'aménagement) permettent de dimensionner l'outil industriel à mettre en place.

Afin d'assurer les besoins en bois locaux, (réalisations sociales prévues dans le cadre des accords
constituant la clause sociale du contrat de concession, développement de la base vie du chantier

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 29
CFT Garantie d'Approvisionnement 13/03 - Bolomba

Juillet 2013

d'exploitation
sera implanté au niveau du village de Bokanza.

7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES

) CFT prévoit l'installation d'une scie mobile sur la Garantie au niveau du chantier qui

La planification prévisionnelle des activités sur la durée du présent Plan de Gestion est présentée par

le chronogramme ci-dessous.

Tableau 7 : Chronogramme prévisionnel des activités sur la durée du plan de gestion

2014

2015

2016

2017

Préparation du cahier des charges provisoire

Préparation du plan de gestion

Prévue 2013

Négociation de la clause sociale

Prévue 2013

Signature du contrat de concession

Prévue 2013

Préparation du plan d'aménagement

Diagnostics socio-économiques

Inventaire d'aménagement

Dépôt des rapports d'études préliminaires

Dépôt du Plan d'aménagement

Mise en exploitation forestière

Inventaires d'exploitation

Exploitation

Opérations post-exploitation

Mise en œuvre de la clause sociale du cahier des charges

Infrastructures socio-économiques

Consultation avec les populations riveraines

Etude à mener

Réalisation d'une étude d'impact environnemental

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017)

page 30
CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

LISTE DES CARTES

Carte 1 : Localisation de la Garantie d’Approvisionnement 13/03 - Bolomba. 7
12

Carte 2 : Pré-stratification de l’occupation du sol

Carte 3 : Carte pré

ionnelle d'exploitation 2014-2017

LISTE DES TABLEAUX

Tableau 1 : Résultats de la pré-stratification de la Garantie 13/03 —- Bolomba.

Tableau 2 : Superficies des 4 Assiettes Annuelles de Coupe

Tableau 3 : Points remarquables permettant la délimitation des 4 AAC...

Tableau 4 : Evaluation par essence de la ressource exploitable sur les 4 premières AAC .……. 17

Tableau 5 : Montant de la ristourne accordée par mètre cube en fonction de l’essence dans la
clause sociale 27

Tableau 6 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Eleku. … 28

. 30

Tableau 7 : Chronogramme prévisionnel des activités sur la durée du plan de gestion …

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 31
CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

LISTE DES FIGURES

Figure 1 : Courbe de pluviométrie sur différents sites bordant la Garantie d’Approvisionnement
mn:

Figure 2: Méthode de calcul des volumes des AAC devant abonder les fonds de
développement des clauses sociales 17

Figure 3 : Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise

qualité (source : Normes d’inventaire d’exploitation, juillet 2007) … 21

Figure 4: Tracé idéal des pistes de débardage, tracé à l’avance en fonction des cartes

d'inventaire d’exploitation (Source : Normes d'inventaire d’exploitation, juillet 2007) … 23

LISTE DES ANNEXES

Annexe 1 : Documents administratifs relatifs à la Garantie d’Approvisionnement 13/03 — Bolomba

Annexe 2 : Carte administrative du Territoire de Bolomba

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 32
CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

Annexe 1

Documents administratifs relatifs

à la Garantie d'Approvisionnement 13/03 - Bolomba

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 33
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le D 5 OCT 2008
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N° 4407 JCAB/MIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur le Gérant Statutaire de la CFT
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°18

Monsieur le Gérant Statutaire,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°013/03 du
25/03/2003, située dans Le Territoire de Bolomba, Province de l’Equateur remplit
les critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005
fixant les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par le décret n°08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur Le Gérant Statutaire, l'expression de ma considération
distinguée.

José E.B. ENDU

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rde_minev@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT ET TOURISME

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

CONVENTION Ne AS /CAB/MIN/AFF-ET/03 DU  ? 5 ARS 200

PORTANT O

CTROT D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE $ La République Démocratique du Congo, représentée par le
$ Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre,

ET Ê La Compagnie Forestière de Tshela (CFT), représentée par
Monsieur JOAO MANUEL MAIA TRINDADE,
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu, te

que modifié et complété à ce jour, le Décret-loi Constitutionnel

n°003 du 27 mai 1997 relatif à l'organisation et à l'exercice du pouvoir en République

Démocratique du Co

ngo tel que modifié et complété par le Décret-loi Constitutionnel

n°074 du 25 mai 1998, le Décret-loi n°122 du 21 septembre 1999 ;

Vu, tell
juillet 1973 portant r
des sûretés ;

Vu, tell

e que modifiée et complétée à ce jour, la Loi n°73-021 du 20
égime général des biens, régime foncier et immobilier et régime

e que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet

1975 fixant les attributions du Département de l'Environnement, Conservation de la

Nature et Tourisme ;

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la

Nature et Tourisme ;

ET
€

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme,

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ; “

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour son usine de transformation située à Tshela, dans
la Province de Bas-Congo, d'une capacité annuelle de 10.000m3 de produits finis,
nécessitant un approvisionnement en grumes de 36.000 m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la CFT cfr. Lettre n° 012/02/AAT/NGML/AT/CFT/KN/03 du 22 février
2003 ;

Attendu qu'il y a lieu d'accéder à la demande de la CFT en lui octroyant
une garantie d'approvisionnement en remplacement partiel de la garantie couverte
par la convention n° 018/94 du 27/01/94 de 244.000 ha :

IL À ETE ARRETE_ET CONVENU CE QUI SUIT :

Article 1: La garantie d'approvisionnement porte sur un volume théorique
annuel de 28.000 m3 de grumes réparti comme suit (source SPIAF):

ESSENCES VOLUME (m3)

Iroko 1.000

Tiama 1.500

Wenge 500

Kosipo 2.000 A
Sipo 1,500

Sapelli 2.000

Ebène 100

Acajou d'Afrique 2.000

Tatandza 1.300
Article 2

Article 3

Mukulungu 1.500
Tola 1.000
Olovongo 1.200
Longhi 1.000
Fuma' 1.400
Limbali 1.000
Bosse clair 700
Dibetou 900
Bilinga 400
Tshitola 1.800
Dabema 900
Padouk 1.000
Niove 800 ,
Oboto 700
Etimoe 600
Aïiele 500
Mubala 400
Wamba 300
Total 28.000

Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province _: Equateur District : Equateur
Territoire : Bolomba Localité 3
Lieu È Superficie forestière: 70.000 ha

Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

Au Nord : A aprtir du confluent des rivières Lulonga et Lompoko,

tracer une ligne droite jusqu'à la rivière Isokungu en
passant par le village Boso-Mouki

AUSud : A partir du Village Bokanza, tracer une ligne droite

jusqu'au confluent de la rivière Lofemo et son
embranchement qui prend sa source vers la source de la
. l'Vière Lokondzi : ensuite prolonger cette ligne droite
jusqu'au confluent de la rivière Botangambala et son
embranchement prenant sa source du côté de la rivière
Lofemo ; prolonger encore cette ligne droite jusqu'au
confluent des rivières Ekimate et Bokofe ; de ce point
rejoindre par une ligne droite le confluent des rivières

Ikomoti et Ibali ; ET.
Article 4

Article 5

Article 6

Ti
fe
Se

A partir du confluent des rivières Ikomoto et Ibali,
rejoindre par une ligne droite la source de la rivière
Isokungu et descendre celle-ci jusqu'à son intersection
avec la ligne droite tracée depuis le confluent des rivières
Lulonga et Lompoko en passant par le village Boso-Mouki;

A l'Ouest : Le fleuve Congo, partie comprise entre le village Bokanza

et la rivière Lulonga ensuite remonter cette dernière
jusqu'à la rivière Lompoko.

Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine: décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère.

Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la

convention n°018/94 du 27/01/1994; PR
Er
5

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
Commercialisation et l'exportation des produits forestiers ;

6.7Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions ‘prises par le Ministère en matière
d'aménagement forestier ;

6.9Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur
les superficies exploitables si le volume sur pied le permet,

‘Article 7 : La présente convention est effective à la date de sa signature

jusqu'au mois de décembre 2019.

Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
: entraînera la résiliation immédiate et automatique de la présente.

Fait à Kinshasa, le? 5 Higs 2003

SIGNATAIRES AUTORISES
fr cl LE MINISTRE /
nALi nr SE 3
D
Monsiéur J04O MANUEL MAIA TRINDADE =Ir/ Jules YUMA MOOTA=
Pour la CFT
87, Av. de l'Equateur
Kinshasa/Gombe

Fait à six exemplaires

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECN
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECN

COTE GPS
ÿ
S
à
ÈS
VE

é
| 2  &-  moooog-1a aayaune ns se
/_ cHKo00'0c [7777777 BSNIOVIIUVN 3IOIUIANS NL

CL Jzz0nvw30 ai1m3ans
OS ---. _ 186U9g-050g

DHOO0'0! :31511H34NS
4n2/Dnb3,] sp sournoi pquo]0g ep 8110411191 l
«Si 4930 HNTAVS N3 3H3ILS3H01 LNANANNOISIAOMddY, A JiNvavol.

CFT Garantie d'Approvisionnement 13/03 - Bolomba RDC
Juillet 2013

Annexe 2

Carte administrative du Territoire de Bolomba

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 34
56

quateur

0
epu80g S18A

District E

VON3ZNON €
RER RA
O8N0708 |

OHOdWVW 1ne358$

VANON S

I MISNVEON +
IMISNVEON €
VEN3EN z
AVSI E

VONVIG oHeyey9

Pr. Equateur

O8SHOdNW +
AOON1 €
VONVANOS z
VIVO8 |

VANVONYSNT 1n87985

O9NON 9
O9ON3HI S

M3 +
VONVONVONOS €
39N3108 c
VIOv +

VuISNg An8798$

Fe
a

02

Mu 2115 dB - sudés &

2ON39ONI

BXEpUEqW
LS

Er

eqwojo {
quo] 4 VINS
OGNVEVS-VEIMN 2

NLNX-VHIMN 9 nsnjueseg s101 fe
I8NOT-TIYONON 5
IOZNOW-3TVTONON +

O8NOY €
VON3NOS
VaNOT08 |

W»OS Op 0 0
UM S'IL = Wu j

VSN0708 1n83°es
YONYANYVONOE
equO]0g 9p 2110}LU9L
